DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 has been amended. Claims 9, 16-19, 24, and 34 were canceled. Claims 1-8, 10-15, 20-23, 25-33, and 35-39 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous 35 U.S.C. § 112 rejection has been withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
 Paragraph [0068], line 13 recites ‘The file manager 205 is confgured to’ should be ‘The file manager 205 is configured to’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-15, 20-23, 25-33, and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, this claim recites the limitation “a server side processing engine configured to access at least one of the dynamically generated resources and/or the statically generated resources to generate a custom response to a request from the client device” is unclear because it is inconsistent with the description of the specification. The Specification [0047] states: “a custom request may also be implemented by a server side processing engine in the IED, such as CGI (Common Gateway Interface), PHP (Hypertext Preprocessor), or other server side engine”, the Specification [0068] states: “The server side processing engine 207 is configured to access the internal resources 208 and dynamic resources 210 in response to a request, for example, a php file”, and the Specification [0110] states: “Another embodiment of reducing the data returned may be to compress the data of the response. For example, HTTP compression may be used to compress the data section of the HTTP response with gzip, Izma, bzip2, deflate, compress, or a custom compression algorithm.” The specification does not provide clear support for the term “a custom response”. Therefore, the recitation fails to be consistent to the description in the specification, and thus it renders the claim indefinite.
Claims 2-8, 10-15, 20-23, 25-33, and 35-39 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Rejections not based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 10-14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al., (hereinafter known as Hancock) (US Pub 20040172207 A1), in view of Pozzuoli et al. (US 7,085,938 B1 –hereinafter Pozzuoli) in view of Wu et al. (US 20070106618 A1 -hereinafter Wu) further in view of Seminario et al. (US 20170063566 A1 -hereinafter Seminario).
Regarding Claim 1, Hancock teaches an intelligent electronic device (IED) comprising ['A power management integrated circuit for monitoring a parameter of a power system is disclosed' (Hancock, [Abstract]).]: 
a housing; [Hancock [0014] FIG. 1, illustrates an example power monitoring and control IED 10 (housing) that is capable of implementing functionality from digital power meters, protective relays, power quality monitoring devices, fault recorders, PLCs and RTUs. Also illustrated in FIG. 1 is an example power monitoring and control ASIC 100 that is a building block of the IED 10.]
at least one sensor disposed in the housing and coupled to at least one power line of an electrical power distribution system (Hancock [0016] As illustrated in FIG. 1, a power system 129 that includes power lines 128, such as the illustrated three phase power lines, are interfaced through interface circuitry 105 included in the IED 10 (sensor disposed in the housing. Fig.1 shows circuitry 105 coupled to power line via current transformers 132)), and the at least one sensor configured for measuring at least one power parameter of the at least one power line and generating at least one analog signal indicative of the at least one power parameter; (Hancock, [0016] “Typically, the power lines may carry signals from 100VAC/100A and up. The interface circuitry 105 may scale these voltages and currents to some magnitude, such as 5V or less, that is compatible with the ASIC 100. The signals (I1, I2, I3, I4, V1, V2, V3, V4, VS) 110 enter an analog front end 115 included within the ASIC 100. The signals are then available for use within the ASIC 100 and the IED 10 for monitoring, calculations, control, etc as described later. In an alternative example additional or fewer channels can be used.”)
at least one analog to digital converter disposed in the housing and coupled to the at least one sensor configured for receiving the at least one analog signal and converting the at least one analog signal to at least one digital signal; analog to digital converter (A/D) 150.”)
at least one processor disposed in the housing, the at least one processor configured for receiving the at least one digital signal and calculating energy consumption in the at least one power line (Hancock, [0041]; “During operation, the DSP 135 and/or CPU 130 may receive samples of voltages and currents from the A/D 150. As previously discussed, there may be a determined integral number of samples per line frequency cycle. From these samples, various power parameters such as rms voltage line to neutral, rms voltage line to line”); 
a plurality of discrete resources stored in at least one memory disposed in the housing, (Hancock [0033] memory 140 b may include data logs, waveform logs, energy values, configuration information, etc. that are preferably not lost during power interruption to the IED 10- data stored in memory which do not require power; further [0043] the raw data samples and other derived values may be stored in the memory 140 for further processing or consumption); 
However, Hancock does not explicitly teach:
the plurality of discrete resources including at least one statically generated resource and/or at least one dynamically generated resource;
a web server disposed in the housing, the web server including: a web services interface configured to access at least one of the dynamically generated resources in the at least one memory in response to a request from a client device, a file manager configured to access at least one of the statically generated resources in the at least one memory in response to a request from the client device and a server side processing engine configured to access at least one of the dynamically generated resources and/or the statically generated resources to generate a custom response to a request from the client device; and 
a router disposed in the housing configured to receive the request, the router routes the request to one of the web services interface, file manager and/or the server side processing engine based on the type of resources requested in the request, the router sends the response and/or custom response to the client device from one of the web services interface, file manager and/or the server side processing engine, 
wherein a returned resource to the request is at least one script dynamically generated by the web server to be executed in the client device and configured to manipulate a web page in a web browser of the client device to display the at least one statically generated resource and/or at least one dynamically generated resource.
Pozzuoli from the same or similar field of endeavor teaches:
the plurality of discrete resources including at least one statically generated resource and/or at least one dynamically generated resource (see column 5, lines 31-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it. The running applet periodically (e.g., several times per second) retrieves a dynamically generated HTML page from the http server. ;
a web server disposed in the housing, the web server including (see Abstract; Pozzuoli: “A protective relay having an embedded web server”): a web services interface (see column 2, lines 55-59; Pozzuoli: “Digital protective relays incorporating communications capabilities require a human machine interface (HMI) which allows a user to perform configuration and control tasks, and which retrieves and displays to the user information stored within the relay”) configured to access at least one of the dynamically generated resources in the at least one memory in response to a request from a client device (see column 5, lines 31-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it. The running applet periodically (e.g., several times per second) retrieves a dynamically generated HTML page from the http server. The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.” See column 5, lines 11-15; Pozzuoli: “Each http connection is given a “File User” object, which manages the process of obtaining data from a “File Source” class, such as C++ file source class 62 (which generates HTML or other data when requested via an HTTP “GET” command)”. That is, the dynamically generated HTML page from the http server in C++ file source class 62 is accessed in response to a request from the remote client computer), a file manager configured to access at least one of the statically generated resources in the at least one memory in response to a request from the client device (see column 5, lines 11-18; Pozzuoli: “Each http connection is given a “File User” object, which manages the process of obtaining data from a “File Source” class, such as … static data file source class 64 (which provides static data such as graphics and Java applet class files stored in memory 66 in response to the “GET” commands)”. That is, the static data file source class 64 reads on a file manager that accesses static data stored in memory 66 in response to the “GET” commands (request from the client device)) and a server side processing engine configured to access at least one of the dynamically generated resources and/or the statically generated resources to generate a (see Fig. 5 and column 5, lines 11-18; Pozzuoli: “The relay server 50 transmits the files generated in response to the “GET” commands”. The relay server 50 reads on ‘a server side processing engine’); and 
a router disposed in the housing configured to receive the request (see Fig. 3 and column 3, line 49; Pozzuoli: “a second router 44”. See Fig. 3 and column 3, lines 54-56; Pozzuoli: ”Each protective relaying device includes web server software substantially as shown and described with respect to FIG. 2.” See Abstract, Pozzuoli: “The relay can receive commands from the remote device, and can generate and return requested data to the remote device.”), the router routes the request to one of the web services interface, file manager and/or the server side processing engine based on(see That is, the router 44 routes the commands/requests to the protective relaying IED (including the web services interface, file manager and the server side processing engine), generates based on the request and sends/return the request data to the remote device), 
wherein a returned resource to the request is at least one script dynamically generated by the web server to be executed in the client device and configured to manipulate a web page in a web browser of the client device to display the at least one statically generated resource and/or at least one dynamically generated resource. (see column 5, lines 31-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it. The running applet periodically (e.g., several times per second) retrieves a dynamically generated HTML page from the http server. The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.” That is, the Java code (script) formats the dynamically generated HTML page from the http server to be displayed in the web browser)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hancock to include Pozzuoli’s features of the plurality of discrete resources including at least one statically generated resource and/or at least one dynamically generated resource, a web server disposed in the housing, the web server including: a web services interface configured to access at least one of the dynamically generated resources in the at least one memory in response to a request from a client device, a file manager configured to access at least one of the statically generated resources in the at least one memory in response to a request from the client device and a server side processing engine configured to access at least one of the dynamically generated resources and/or the statically generated resources to generate a response to a request from the client device; and a router disposed in the housing configured to receive the request, the router routes the request to one of the web services interface, file manager and/or the server side processing engine based on the resources requested in the request, the router sends the response 
However, it does not explicitly teach:
a server side processing engine configured to … generate a custom response to a request from the client device;
the router routes the request … based on the type of resources requested in the request, the router sends the response and/or custom response …from one of the web services interface, file manager and/or the server side processing engine.
Wu from the same or similar field of endeavor teaches: a server side processing engine configured to … generate a custom response to a request from the client device; (see [0027]; Wu teaches the constituent modules 210, 220, 230, 240 of the customer-side unit 200. See [0030]; Wu: “the wireless networking interface module 230 … is further capable of receiving responses from the server-side unit 300 via the wireless network system 30.” That is, the server-side unit reads on ‘the server side processing engine‘ and the customer-side unit reads on ‘the client device’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hancock and Pozzuoli to include Wu’s features of a server side processing engine configured to generate a custom response to a request from the client device. Doing so would link the customer-side unit via a wireless network system to the server-side unit for the customer-side unit in order 
However, it does not explicitly teach:
the router routes the request … based on the type of resources requested in the request, the router sends the response and/or custom response …from one of the web services interface, file manager and/or the server side processing engine.
Seminario from the same or similar field of endeavor teaches: the router routes the request (see [0095]; Seminario: “The internal network 416 is coupled to an external network 422, e.g., the Internet, via a router 420 or similar device over any known hardwire or wireless connection 421”) … based on the type of resources requested in the request (see [0015]; Seminario: “the at least one first device is configured to send at least one first request to at least one IED requesting a list of all available resource of the IED”), the router sends the response and/or custom response …from one of the web services interface, file manager and/or the server side processing engine. (see [0013]; Seminario: “the at least one processor generates at least one first response including a list of all available resources of the IED to the at least one first request and the network communication card sends the at least one first response to the at least one first device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hancock, Pozzuoli, and Wu to include Seminario’s features of routing the request based on the type of resources 

Claims 4-5, 7-8, 10-14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario in view of Ransom et al (hereinafter known as Ransom) (US Pub 20040193329 A1).
Regarding claim 4, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the web services interface is a simple object access protocol (SOAP) interface.
Ransom teaches wherein the web services interface is a simple object access protocol (SOAP) interface ('the architecture's 100 devices, such as the back end servers 120-124 or IED's 102-109, can contain an email server and associated communications hardware and software such as encryption and decryption software. Other transfer protocols, such as file transfer protocols (FTP), Simple Object Access Protocol ( SOAP), HTTP, XML or other protocols know in the art may also be used in place of electronic mail’ (Ransom, [0053])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hancock, Pozzuoli, Wu, and Seminario to include Ransom’s features of the web services interface is a simple object access protocol (SOAP) interface. Doing so would provide a large number of power measuring devices with phone service is cumbersome and often cost prohibitive [and it 

Regarding claim 5, Hancock, Pozzuoli, Wu, Seminario, and Ransom teaches the limitations as described in claim 4, Ransom teaches wherein the request includes XML embedded in a body of a HTTP message ['The back end servers preferably are executing software application counterparts to the application clients and protocols operating on the IED's such as electronic mail, HTTP, FTP, telnet, NNTP or XML servers which are designed to receive and process communications from the IED's’ (Ransom, [0046]).].

Regarding claim 7, Hancock, Pozzuoli, Wu, Seminario, and Ransom teaches the limitations as described in claim 4, Ransom teaches wherein the request includes a format of data returned ['The back end servers preferably are executing software application counterparts to the application clients and protocols operating on the IED's such as electronic mail, HTTP, FTP, telnet, NNTP or XML servers which are designed to receive and process communications from the IE D's' (Ransom, [0046]). 'Extensible markup language (XML) is a file format similar to HTML that allows transfer of data on networks. XML is a flexible, self describing, vendor-neutral way to create common information formats and share both the format and the data over the connection' (Ransom, [0053]).].

Regarding claim 8, Hancock, Pozzuoli, Wu, Seminario, and Ransom teaches the limitations as described in claim 4, Ransom teaches wherein the SOAP interface includes a descriptor list associated with an address ['the IED's are programmed with the network addresses of the appropriate back end servers or are capable of probing the network for back end servers to communicate with. Similarly, the back end server is programmed with the network addresses of one or more affiliate IED's or is capable of probing the network to find IED's that are connected' (Ransom, [0045]).].

Regarding claim 10, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; however, it does not explicitly teach wherein communication between the web server and client device is encrypted.
Ransom teaches wherein communication between the web server and client device is encrypted ['The communications applications include electronic mail client applications such as applications which support SMTP, MIME or POP network communications protocols, security client applications such as encryption/decryption or authentication applications such as secure-HTTP or secure sockets layer ("SSL”)' (Ransom, [0041]).].
The same motivation to combine Hancock, Pozzuoli, Wu, Seminario, and Ransom set forth for Claim 1 equally applies to Claim 10.

Regarding claim 11, Hancock, Pozzuoli, Wu, Seminario, and Ransom teaches the limitations as described in claim 10, Ransom teaches wherein the encryption is at least one of a secure socket layer (SSL) and transport layer security (TLS) ['The .

Regarding claim 12, Hancock, Pozzuoli, Wu, Seminario, and Ransom teaches the limitations as described in claim 11, Ransom teaches wherein the web server uploads an authentication certificate to the client device ['Authentication is the process of determining and verifying whether the IED 102-109 transmitting data or receiving commands is the IED 102-109 it declares itself to be and in the preferred embodiment authentication includes parameters such as time/date stamps, digital certificates (Ransom, [0054]).].

Regarding claim 13, Hancock, Pozzuoli, Wu, Seminario, and Ransom teaches the limitations as described in claim 12, Ransom teaches wherein the web server requests the authentication certificate from the client device upon a request for access from the client device ['Authentication is the process of determining and verifying whether the IED 102-109 transmitting data or receiving commands is the IED 102-109 it declares itself to be and in the preferred embodiment authentication includes parameters such as time/date stamps, digital certificates (Ransom, [0054]). IED can talk and request from each other in a decentralized scheme (Ransom, [0033]).].

Regarding claim 14, Hancock, Pozzuoli, Wu, Seminario, and Ransom teaches the limitations as described in claim 11, Ransom teaches wherein an authentication certificate is associated to at least one resource ['Authentication is the process of determining and verifying whether the IED 102-109 transmitting data or receiving commands is the IED 102-109 it declares itself to be and in the preferred embodiment authentication includes parameters such as time/date stamps, digital certificates (Ransom, [0054]). IED can be construed as a resource.].

Regarding claim 28, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; Pozzuoli teaches wherein the at least one script determines at least one of the resources to request (see column 5, lines 34-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it. The running applet periodically (e.g., several times per second) retrieves a dynamically generated HTML page from the http server. The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.”).
The same motivation to combine Hancock and Pozzuoli set forth for Claim 1 equally applies to Claim 28.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario and further in view of Ransom et al. (hereinafter known as Ransom '4756) (US Pub 20030204756 A1).
Regarding claim 2, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the web services interface is a representational state transfer (REST) interface. 
Ransom '4756 from the same or similar field of endeavor teaches wherein the web services interface is a representational state transfer (REST) interface. [‘There are two common web service models wherein HTTP is the underlying application protocol. In the representational state transfer ("REST”) model, the service being invoked is the URI being accessed through the web' (Ransom '4756, [0163]).]
It would have been obvious to a person of ordinary skill in the art to modify Hancock, Ransom, and Pozzuoli to explicitly include "wherein the web services interface is a representational state transfer (REST) interface" because it adds the functionality that 'allows the service to be accessed through the web' (Ransom '4756, [0163]), using a variety of protocols and algorithms.

Regarding claim 3, Hancock, Pozzuoli, Wu, Seminario, and Ransom '4756 teaches the limitations as described in claim 2, Ransom '4756 teaches wherein the request is a web address of a requested resource. ['The HTTP response from the server will contain an acknowledgement that the HTTP request from the internal device has been received and processed by the external server. Alternatively the HTTP response message wiII also contain a new request directly or a link to a URI that contains a new request for the internal device to retrieve and then execute.' (Ransom'4756, [0164]).]

Regarding claim 6, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 4; however, it does not explicitly teach wherein the SOAP interface includes a web services description language (WSDL) file defining at least one interaction with a client device.
Ransom '4756 from the same or similar field of endeavor teaches wherein the SOAP interface includes a web services description language (WSDL) file defining at least one interaction with a client device. ['Web Services Description Language ("WSDL”) is well known in the art as a technology used to define the properties of web services including message format, and to some degree, message content and locations messages are sent to' (Ransom '4756, [0161]).]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario and in further view of Crockford (https://web.archive.org/web/20030621080211/http://www.crockford.com/javascripVjsmin.html).
Regarding claim 15, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1, Ransom teaches wherein the web services ['Either upon request, or a pre-scheduled times, the /ED 902 transmits the usage, consumption and billing data associated with the load 901 to the utility billing server 906 in XML format’ (Ransom, [0083])]
However, it does not explicitly teach wherein the web services strips out any unnecessary characters…
wherein the web services strips out any unnecessary characters… [Crockford ln.1 'JSMin isa filter which removes comments and unnecessary whitespace from JavaScript files']
It would have been obvious to a person of ordinary skill in the smart device art to modify Hancock, Pozzuoli, Wu, and Seminario to explicitly include "wherein the web services strips out any unnecessary characters" as taught by Crockford because that would help reduce the size of the script and increase response speed [Crockford ln.1 jsmin is a filter which removes comments and unnecessary whitespace from JavaScript files. It typically reduces file size by half, resulting in faster downloads]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario and in further view of Choi et al. (hereinafter known as Choi) (US Pub 20090055912 A1).
Regarding claim 20, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; however, it does not explicitly teach wherein a second returned resource to the request is based on the logged in state of a user.
Choi from the same or similar field of endeavor teaches wherein a second returned resource to the request is based on the logged in state of a user. ['When the client 10, after login, wants to use a web service corresponding to a specific URL of the service web server 30, the client 10 transmits the relevant URL and the session cookie (53). In response to transmission of the URL, the service web server 30 checks whether or not the session cookie is still valid (e.g., checking timeout) and then if still valid, the service web server 30 provides a web service corresponding to the URL, and 
It would have been obvious to a person of ordinary skill in the smart device art to modify Hancock, Pozzuoli, Wu, and Seminario to explicitly include "wherein a returned resource to the request is based on the logged in state of a user'' as taught by Choi because that would help improve privacy and security [Choi 0004]

Claims 21-22, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario and further in view of Siu (US 8193929 B1).
Regarding claim 21, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; however, it does not explicitly teach wherein a second returned resource to the request is based on a configuration resource.
Siu from the same or similar field of endeavor teaches wherein a second returned resource to the request is based on a configuration resource. [Siu col.8, second paragraph ‘Scripts get information out of the database and display it in an easy-to-understand graphical form (configuration resource) on a PC web page (second returned resource) as shown in FIG. 8 or internet-enabled smartphone web page (second returned resource) as shown in FIG. 9]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock, Pozzuoli, Wu, and Seminario so that a second returned resource to the request is based on a configuration resource as 

Regarding claim 22, Hancock, Pozzuoli, Wu, Seminario, and Siu teaches the limitations as described in claim 21, Siu further teaches wherein the configuration resource is a layout of a returned web page. [Siu col.8, second paragraph ‘Scripts get information out of the database and display it in an easy-to-understand graphical form (layout of a returned web page) on a PC web page as shown in FIG. 8 or internet enabled smartphone web page as shown in FIG. 9]
The same motivation to combine Hancock, Pozzuoli, Wu, Seminario, and Siu set forth for Claim 21 equally applies to Claim 22.

 Regarding claim 29, Hancock, Pozzuoli, Wu, Seminario, and Siu teaches the limitations as described in claim 1, Pozzuoli further teaches wherein the at least one script manipulates (see column 5, lines 39-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it… The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.”).
The same motivation to combine Hancock and Pozzuoli set forth for Claim 1 equally applies to Claim 29.
wherein the at least one script manipulates a layout of a web page... [Siu col.8 ln.10 Scripts get information out of the database and display it in an easy-to-understand graphical form on a PC web page as shown in FIG. 8 or internet-enabled smartphone web page as shown in FIG. 9. On the PC web page, appliances are represented on the web page 111 by light icons 101 or dark icons 109, depending on whether they are turned on or off. Each icon hasan associated display 103 showing the current energy use of the appliance. The appliances may be organized by location on the website, with lines107 separating appliances in different groups (layout of a web page)]
The same motivation to combine Hancock, Pozzuoli, Wu, Seminario, and Siu set forth for Claim 21 equally applies to Claim 29.

Regarding claim 32, Hancock, Pozzuoli, Wu, Seminario, and Siu teaches the limitations as described in claim 29, Pozzuoli further teaches wherein the at least one script generates (see column 5, lines 39-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it… The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.”)
The same motivation to combine Hancock and Pozzuoli set forth for Claim 1 equally applies to Claim 32.
Siu teaches wherein the at least one script generates a table… [Siu col.8 ln.10 Scripts get information out of the database and display it in an easy-to understand (Fig.8 shows table 113 with lines 107 divides the rows and columns)]
The same motivation to combine Hancock, Pozzuoli, Wu, Seminario, and Siu set forth for Claim 21 equally applies to Claim 32.

Regarding claim 33, Hancock, Pozzuoli, Wu, Seminario, and Siu teaches the limitations as described in claim 29, Pozzuoli further teaches wherein at least one script generates (see column 5, lines 39-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it… The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.”)
The same motivation to combine Hancock and Pozzuoli set forth for Claim 1 equally applies to Claim 33.
Siu teaches wherein at least one script generates a graph … [Siu col.8 ln.10 Scripts get information out of the database and display it in an easy-to-understand graphical form on a PC web page as shown in FIG. 8 or internet-enabled smartphone web page as shown in FIG. 9 - Fig.9 shows graph 133]
.

Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario in view of Siu and in further view of Trinidad (US 20100057628 A1).
Regarding claim 23, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 22; however, it does not explicitly teach wherein the layout is a user configured dashboard including a plurality of components selected by the user, a location and a type of each of the plurality of components being configured by the user.
Siu from the same or similar field of endeavor teaches wherein the layout is a user configured dashboard including a plurality of components selected by the user, a location and a type of each of the plurality of components [[[Siu Figs.8, 9 shows that the easy-to-understand graphical form (layout) is a user configured dash board including icons, charts, diagrams, tables (plurality of components) of different types at different location; further: col8 ln10 On the PC web page, appliances are represented on the web page 111 by light icons 101 or dark icons 109, depending on whether they are turned on or off. Each icon has an associated display 103 showing the current energy use of the appliance. The appliances may be organized by location on the website, with lines 107 separating appliances in different groups. Control of each node is possible using the same webpage. By clicking on icons (selected by user) representing the appliances with a control of individual devices 125 by room, in addition to the universal top display]
However, it does not explicitly teach …a location and a type of each of the plurality of components being configured by the user.
Trinidad from the same or similar field of endeavor teaches …a location and a type of each of the plurality of components being configured by the user. [Trinidad 0026 The container document 102 may also facilitate gadget layout and organization by including "drag and drop" functionality, which allows a user to move gadgets to various parts of the document 102 by simply selecting the desired gadget (type) and dragging the gadget to a new location. This may permit users to freely rearrange the gadgets in any layout they choose, without manually modifying the container document code; [0029] New gadgets may be added by clicking the "Add stuff" hyperlink 110; [0031] a user may click the "Add by URL" hyperlink 138 and enter the URL that references a gadget to be added to his homepage; [0032] Gadgets may be selected in various manners. For example, a user may enter search keywords, and gadgets having matching keywords assigned by their authors may be returned for selection by the user]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock, Pozzuoli, Wu, Seminario, and Siu so that a location and a type of each of the plurality of components being configured by the user as taught by Trinidad because that would help customized view of the 

Regarding claim 36, Hancock, Pozzuoli, Wu, Seminario, Siu, and Trinidad teaches the limitations as described in claim 23, Trinidad teaches wherein the user configured dashboard is configured in the web browser of the client device using a script to manipulate at least one of a location and/or type of the plurality of components and stored in the at least one memory after the manipulation. [[[[Trinidad 0040 the context data 304 (layout of container document 302, i.e. user configured dashboard) may include one or more application programming interfaces (APls) and software libraries that provide gadget functionality. For example, the context data 304 may include JavaScript libraries and APls that can allow a gadget to dynamically set its dimensions. In some implementations, the context data 304 may be stored in a web server (stored in the at least one memory- see also claim 35); 0067 For example, the shared APls and libraries may allow gadgets to be grouped in tabs(manipulate location of components), dynamically change their height, or set the gadget title (manipulate type of components), among other features; [0084] the context information may include APls, software libraries (e.g., JavaScript); further, Trinidad's features cited in claim 23's rejection for mapping "location and a type of each of the plurality of components being configured by the user'' are features that use scripts]]]]
The same motivation to combine Hancock, Pozzuoli, Wu, Seminario, Siu, and Trinidad set forth for Claim 23 equally applies to Claim 36.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario and in further view of Codingfreak ('https://web.archive.org/web/20100426123449/http:/lcodingfreak.blogspot.com/2010/01 /iptables-rate-limit-incoming.htmI).
Regarding claim 25, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; however, it does not explicitly teach wherein a number of requests for resources is limited by a predetermined number of requests per second.
Codingfreak from the same or similar field of endeavor teaches wherein a number of requests for resources is limited by a predetermined number of requests per second. ['The second rule will DROP an incoming connection if:
The IP address which initiated the connection has previously been added to the list and
The IP address has sent a packet in the past 60 seconds and
The IP address has sent more than 3 packets in total' (Codingfreak, page 2)].
It would have been obvious to a person of ordinary skill in the smart device art to modify Hancock, Pozzuoli, Wu, and Seminario to explicitly include "wherein a number of requests for resources is limited by a predetermined number of requests per second" as taught by Codingfreak because using the technique of rate limiting to' create simple firewall rules which will deny access from remote clients who attempt to connect "too many" times' (Codingfreak, page 1) would help 'allows us to filter unusually high volumes of traffic that characterize denial of service (DOS) attacks and Internet worms' (Codingfreak, page 2), as taught by Codingfreak.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario and in further view of Ramaswamy (US pub 20040078474 A1).
Regarding claim 26, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; however, it does not explicitly teach wherein each request for a resource is associated with a weighting factor and each request is processed in order of the weighting factor from lowest to highest. ['server 12 determines the number of users N(i), where N(i) is the number of users of type (i) or the number of users firing requests of type (i) ... Server 12 calculates a weight factor W(i) for each user type to normalize the throughput factor ... Server 12 determines a buffer number for each request. A probability of a buffer 20 being selected for a request is in proportion to a value of its weight. The probability of a buffer i, wherei is an integer, is proportional to a value of its weight W(i)' (Ramaswamy, [0040-0042]).]
It would have been obvious to a person of ordinary skill in the smart device art to modify Hancock, Pozzuoli, Wu, and Seminario to explicitly include "wherein each request for a resource is associated with a weighting factor and each request is processed in order of the weighting factor from lowest to highest" as taught by Ramaswamy because that would help improve 'a host's ability to provide quick and consistent responses to a request'. (Ramaswamy, [0007]) 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario and in further view of Hong et al. (hereinafter known as Hong) (20020048269 A1).
Regarding claim 27, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; however, it does not explicitly teach wherein requests exceeding a predetermined number are cached in memory.
Hong from the same or similar field of endeavor teaches wherein requests exceeding a predetermined number are cached in memory. ['As flows to some servers become hot (i.e., the number of requests for an object in a server received in a predetermined period of time meets or exceeds the hot URL threshold), that server's IP address is entered into the hot IP database and new connections to that hot web server are then redirected by the content director to the HTTP cache servers 116' (Hong, [0036]).]".
It would have been obvious to a person of ordinary skill in the smart device art to modify Hancock, Pozzuoli, Wu, and Seminario to explicitly include "wherein request exceeding a predetermined number are cached in memory" as taught by Hong because that would help provide the ability to deliver 'faster responses and provide better Web surfing experiences to clients'. (Hong, [0021])

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario and in further view of Xu (US 20090172519 A1).
Regarding claim 30, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the at least one script is based on a browser of the requesting client device.
Xu from the same or similar field of endeavor teaches wherein the at least one script is based on a browser of the requesting client device. [Xu 0033 instructions that are executed as script 108 vary based on the particular Web browser type and/or Web browser version; [0034] accordingly, script 108 determines which type of Web browser and which version of the Web browser has been selected to display the Web page.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify H Hancock, Pozzuoli, Wu, and Seminario so that the script is based on a browser as taught by Xu because that would avoid the execution of instructions that are inappropriate for the web browser [Xu 0035]

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario in view of Siu and further in view of Ransom.
Regarding claim 31, Hancock, Pozzuoli, Wu, Seminario, and Siu teaches the limitations as described in claim 29; however, it does not explicitly teach wherein the at least one requested resource is the at least one power parameter.
Ransom further teaches wherein the at least one requested resource is the at least one power parameter. [Ransom, [0064] the destination address is for a back end server implementing a data collection application component… The power quality (power parameter) may be stored in the IED and sent to the destination address upon request]
The same motivation to combine Hancock, Pozzuoli, Wu, Seminario, Siu, and Ransom set forth for Claim 1 equally applies to Claim 31.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario and in further view of Trinidad.
Regarding claim 35, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 22; however, it does not explicitly teach wherein the user configured dashboard is configured external to the IED as a queryable file and uploaded to the at least one memory as a writeable resource.
Trinidad from the same or similar field of endeavor teaches wherein the user configured dashboard is configured external to the IED as a queryable file and uploaded to the at least one memory as a writeable resource. [Trinidad [0040] the container document 302 may contain context data 304 that can be shared by gadgets. Context data 304 (layout of container document 302, i.e. user configured dashboard) may include user preferences for the container document (e.g., user-selected themes and tabs, column layouts, name, etc.), as well as state information saved from previous sessions. The context data may be loaded with the container document 302, or may also be stored centrally (uploaded to memory) where it may be accessed by the gadgets (e.g., by using an ID made available by the container document 302) (queryable file)... the context data 304 may be stored in a web server 314. 316 (uploaded to memory) and later transmitted over the Internet 312 to the container tabs (along with their associated gadgets) may be uploaded to a website (uploaded to memory) where other users can download the tabs (queryable file) and integrate them into their webpage; [0025] the look and feel of a container document 102 can be set by a theme. In an illustrative example, a theme may determine the graphical appearance of the container document. For example, a theme may determine the colors, buttons, icons, scroll bars, list elements, etc. used in the container document. Like tabs, themes may also be shared among users by posting themes to a website (uploaded to memory) or emailing a theme to another user. In some implementations, users may click on the "Select a theme" hyperlink 108 to choose from preexisting themes (queryable file) or, in some cases, to generate a new theme; [0074] the context data may contain selected document themes and tabs that may be loaded and used by the container document; [0084] a container document may request context information (queryable file) from a server at step 602. In response, the server may transmit the requested context information to the container document at step 604]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hancock, Pozzuoli, Wu, and Seminario to include Trinidad’s features of the user configured dashboard is configured external to the IED as a queryable file and uploaded to the at least one memory as a writeable resource. Doing so would help customized view of the dashboard to best match each user's needs and style and allow user to modify the view easily [Trinidad 0006]

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Pozzuoli in view of Wu in view of Seminario and in further view of Paladion (https://www.paladion.net/blogs/introduction-to-code-obfuscation)
Regarding claim 37, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the at least one script dynamically loads at least one second script from dynamically generated resource addresses.
Paladion from the same or similar field of endeavor teaches wherein the at least one script dynamically loads at least one second script from dynamically generated resource addresses. [Paladion pg42/52 last paragraph- pg43/52, first paragraph lnlining is a process in which method calls are replaced by the actual body of the method. Outlining is the reverse process of turning a set of statements into a method. These can be used as obfuscation techniques ... Outlining can be paired with inlining to increase the confusion. For example, suppose we have two functions P and Q called one after the other. They can be inlined at the calling location and removed from the code. Following this, the end of P's code and the beginning of Q's code can be outlined into a bogus function R -dynamically loading function R, whose address is dynamically generated as a bogus function]]]]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock, Pozzuoli, Wu, and Seminario to obfuscate the script so that the at least one script dynamically loads at least one second script from dynamically generated resource addresses as taught by Paladion because 

Regarding claim 38, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; While Hancock, Pozzuoli, Wu, and Seminario teach dynamically generating the script on each request (see claim 1 's rejection), it does not explicitly teach wherein the at least one script is dynamically obfuscated on each request.
Paladion from the same or similar field of endeavor teaches obfuscating the script. [Paladion pg1/52, first paragraph Code obfuscation in programming world means making code harder to understand or read, generally for privacy or security purposes ... there are applications where obscurity can provide a higher level of protection to its source code. Recent theories have shown usefulness of this technique; a popular paper Code Obfuscation techniques by Coll berg shows just that]
Since the script is dynamically generated on each request (see claim 1's rejection), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock, Pozzuoli, Wu, and Seminario so that the at least one script is dynamically obfuscated on each request as taught by Paladion because that would help protect intellectual property and enhance security. [Paladion pg1/52, first paragraph]

Regarding claim 39, Hancock, Pozzuoli, Wu, and Seminario teaches the limitations as described in claim 1; While Hancock, Pozzuoli, Wu, and Seminario teach wherein an order of variables and functions of the at least one script is dynamically rearranged on each request. 
Paladion from the same or similar field of endeavor teaches obfuscation by rearranging an order of variables and functions of the at least one script [Paladion pg45/52, first paragraph Reordering statements and expressions is a low potency technique, though its resilience is high since it is difficult to put back the statements in the original order. The effectiveness as an obfuscation technique can be increased by combining it with other methods like inlining-outlining, or by reordering the expressions at a bytecode level so that it breaks the link between the bytecode and the source]
Since the script is dynamically generated on each request (see claim 1's rejection), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock, Pozzuoli, Wu, and Seminario so that an order of variables and functions of the at least one script is dynamically rearranged on each request as taught by Paladion because that would help protect intellectual property and enhance security [Paladion pg1/52, first paragraph]

Response to Arguments
Applicant’s arguments filed 08/09/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the sixth page of the remarks (numbered as page 13) which recites:
It is respectfully submitted that the references of record do not disclose, teach or suggest such a web server (including a web services interface, file manager, server side processing engine and router) in an IED as defined in amended claim 1.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. New references, namely Wu and Seminario, has been relied upon to reject the limitations incorporated in the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117